Order entered September 21, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00065-CR

                         CEDRIC LAMON JACKSON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-24931-N

                                          ORDER
      Before the Court is the State’s September 19, 2017 motion for an extension of time to file

the State’s brief. We GRANT the motion.

      We DIRECT the Clerk of the Court to file the brief tendered as of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE